Title: To Thomas Jefferson from Nathaniel Barrett, 12 January 1790
From: Barrett, Nathaniel
To: Jefferson, Thomas


New York, 12 Jan. 1790. Has received TJ’s letter from Paris [of 24 May 1789] and waited four weeks hoping for personal interview. Is obliged to leave for Boston and has asked Mr. Dalton to deliver this and discuss “my application … for an Appointment in the Consulate of France.—I am happy to find that my proposition for the Department of Normandy met with your Approbation, but as my residence will be either at Rouen, or paris, as may suit the public Necessity, (my private Business being equally at both) I could without any Inconvenience accomodate myself to your Views.” Understanding Barclay “means not to return to France, I have made my Application for the General Consulate—Vice Consulate—or Commercial Agency. You will judge whether (with the Connections I have in paris,) I shall be able to fulfill the duties of this office—and whether the Exertions I have made in that Kingdom in behalf of the Commerce of this Country, and in particular of the Fisheries, intitle me to appear as a Candidate therefor.” The business he oversees, confined to a single object, “will not in any way interfere with the Execution of it” and “no Exertions of mine will ever be wanting to promote the public Service.” Will be honored by letter from TJ: he expected news of his sons from TJ and wishes to know whether he saw them before leaving France. “The present disturbed State of the Kingdom will apologize for the Anxiety which causes my making this Enquiry of you.”
